Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 1 of 28




                      Exhibit 2
                         to
                 Motion to Exclude
                (Dr. Nielson – HTC)
  Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 2 of 28
       HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                      Page 1
   IN THE UNITED STATES DISTRICT COURT
   FOR THE NORTHERN DISTRICT OF CALIFORNIA
   OAKLAND DIVISION
   ---------------------------x
   IN RE KONINKLIJKE PHILIPS
   PATENT LITIGATION
   Case No. 4:18-cv-1885-HSG

   ---------------------------x




     HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY


       Videotaped Deposition of SETH NIELSON
                     New York, New York
           Friday, August 2, 2019 - 9:08 a.m.




Reported by:
Christina Diaz, CRC, CRR, RMR, CSR, CLR
Job No.:     25551


                 TransPerfect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 3 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 2
 1
 2
 3
 4
 5
 6
 7                               August 2, 2019
 8                               9:08 a.m.
 9
10                Videotaped deposition of SETH
11   NIELSON, at the offices of Perkins Coie, 1155
12   Avenue of the Americas, New York, New York,
13   before Christina Diaz, a Certified Realtime
14   Captioner, Certified Realtime and Registered
15   Merit Reporter and Notary Public within and
16   for the State of New York.
17
18
19
20
21
22
23
24
25


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 4 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 3
 1                 A P P E A R A N C E S
 2
 3         VENABLE LLP
 4         Attorneys for Attorneys for Plaintiff
 5         Koninklijke Philips N.V.,
 6         U.S. Philips Corporation
 7                600 Massachusetts Avenue, N.W.
 8                Washington, DC 20001
 9                202.271.5429
10         BY:    STEPHEN K. YAM, ESQ.
11                syam@venable.com
12
13         PERKINS COIE
14         Attorneys for Defendants
15         HTC Corp., HTC America, Inc. and
16         Witness Seth Nielson
17                11452 El Camino Real
18                Suite 300
19                San Diego, CA 92130-2080
20                858.720.5780
21         BY:    JAMES Y. HURT, ESQ.
22                jhurt@perkinscoie.com
23
24         ALSO PRESENT:
25                JUAN TORRES, Videographer


                  TransPerfect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 5 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 4
 1                 THE VIDEOGRAPHER:       The time is
 2         9:08 a.m. on August 2, 2019, and this
 3         begins media number one of the video
 4         deposition of Dr. Seth Nielson in the
 5         matter In Re: Koninklijke Philips Patent
 6         Litigation.      My name is Juan Torres
 7         and I am the senior legal video
 8         specialist.      The court reporter is
 9         Christina Diaz.
10                 Will counsel please introduce
11         themselves beginning with the party
12         noticing the proceeding.
13                 MR. YAM:     Stephen Yam of Venable
14         LLP here on behalf of plaintiff
15         Philips.
16                 MR. HURT:     James Hurt of Perkins
17         Coie on behalf of HTC defendants, HTC
18         Corporation, and HTC America and the
19         witness.
20                 THE VIDEOGRAPHER:       Will the court
21         reporter swear in the witness.
22   S E T H      N I E L S O N,
23                 having been duly sworn by a Notary
24         Public, was examined and testified as
25         follows:


                   TransPerfect Legal Solutions
               212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 6 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 5
 1   EXAMINATION
 2   BY MR. YAM:
 3         Q.      Good morning, Dr. Nielson.
 4         A.      Good morning.
 5         Q.      How are you doing today?
 6         A.      I am well, thank you.
 7         Q.      Could you state again your full
 8   name for the record.
 9         A.      Seth James Nielson.
10         Q.      Have you been deposed before?
11         A.      I have.
12         Q.      About how many times?
13         A.      About twelve or so.
14         Q.      What types of cases did those
15   depositions involve?
16         A.      I have been deposed in patent cases
17   of this type, district litigation, I believe
18   it's called.      I have been deposed in IPR
19   matters.
20                 I have been deposed in cases
21   involving trade secret misappropriation.             I
22   also had a deposition that was a subpoena.
23         Q.      Did that subpoena involve an IP,
24   intellectual property case?
25         A.      I don't know exactly what the case


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 7 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 82
 1   'certificate' to mean information containing
 2   at least the entity's distinguishing
 3   identifier and public key and signed by a
 4   certification authority to guard against
 5   forgery.     HDCP 1.0 does not explicitly
 6   disclose a certificate that satisfies this
 7   definition but it has a similar concept for
 8   similar purposes.        The certificate described
 9   in ISO/IEC 9798 satisfies this definition of
10   a certificate."
11         Q.      So you agree that HDCP 1.0 does not
12   explicitly disclose a certificate?
13         A.      As set forth by the claim
14   construction, correct.
15         Q.      Could you turn to page 59 of your
16   opening report?
17         A.      Sure.    Page 59, correct?
18         Q.      Correct.
19         A.      Yes.
20         Q.      There is a section heading numbered
21   section 3.
22                 Do you see that?
23         A.      I do.
24         Q.      And that refers to, "Digital
25   Transmission Content Protection (DTCP)


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 8 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 83
 1   Specification, Volume 1 (Informational
 2   Version) Revision 1.2."
 3                   Do you see that?
 4           A.      I do.
 5           Q.      Are you relying upon revision 1.2
 6   of the DTCP specification as the basis in
 7   your opening report?
 8           A.      Yes.    I believe in the earlier
 9   section, I describe -- I describe the
10   version, but it is 1.2.
11           Q.      Have you reviewed other versions of
12   the DTCP specifications?
13           A.      I have looked over other versions
14   of DTCP, yes.
15           Q.      Which other versions?
16           A.      I don't have an exhaustive
17   list.
18           Q.      Can you turn to page 60 of your
19   opening report?
20           A.      Yes, I am there.
21           Q.      And the first portion of the first
22   sentence on paragraph 221 reads DTCP was
23   published on July 11th, 2001.
24                   Do you see that?
25           A.      I do.


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 9 of 28
          HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                         Page 84
 1         Q.      What is your basis for that
 2   statement?
 3         A.      I believe that the -- that is the
 4   date on the publication itself.
 5         Q.      What is your basis that DT -- that
 6   that publication was actually published or --
 7   strike that.
 8                 What is your basis that the DTCP
 9   document was actually published?
10         A.      I have seen that document referred
11   to by other documents.        It appears to be a
12   publication.      I don't know how else I would
13   tell you that it looks like it was published
14   in July 11, 2001.
15         Q.      What other documents refer to
16   revision 1.2 of DTCP?
17         A.      I don't know.      I would have to go
18   back and see.      I just know I have seen it
19   come up before.
20                 (Nielson Exhibit 8, Digital
21         Transmission Content Protection
22         Specification, Volume 1 (Informational
23         Version) Revision 1.2 bearing Production
24         Nos. HTC-PHIL-EXP-SN 0910 through 0980,
25         was marked for identification)


                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 10 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 85
 1    BY MR. YAM:
 2          Q.      I am handing you a document, which
 3    I have marked as Exhibit 8, which is entitled
 4    "Digital Transmission Content Protection
 5    Specification, Volume 1 (Informational
 6    Version) Revision 1.2," and which bears the
 7    Bates stamp HTC-PHIL-EXP-SN 0910.
 8          A.      Thank you.
 9                  MR. HURT:     This was Exhibit 8, yes?
10                  MR. YAM:     That's right.
11    BY MR. YAM:
12          Q.      Dr. Nielson, is this the document
13    that corresponds to DTCP 1.2 that you relied
14    upon in your opening report?
15          A.      Yes, it appears to be.
16          Q.      And that bears the same Bates
17    number that's identified in your materials
18    considered list?
19          A.      I will double-check.
20                  (Witness reviewing document).
21          Q.      I believe it's on page 6 of your
22    materials considered list of your opening
23    report.
24          A.      Yes.   That is correct.
25          Q.      And the cover page of this document


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 11 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 86
 1    refers to a July 11, 2001 date, correct?
 2          A.      Yes.
 3          Q.      Is your basis that DTCP 1.2 was
 4    published simply based on the date that's
 5    identified on page 1 of this document?
 6                  MR. HURT:    Objection.      Form.
 7          A.      I accepted this date that is on
 8    this as the date that it was published.
 9    BY MR. YAM:
10          Q.      Did you conduct any further
11    analysis as to whether this document was
12    published?
13          A.      As I said, I have seen it
14    referenced when I was doing some of my
15    background research.       I have seen this
16    version referenced, but I did not do any
17    additional kind of analysis, no.
18          Q.      And there is no such analysis in
19    your opening report, correct?
20          A.      My report speaks for itself.         I
21    don't believe there is anything else in there
22    about this document.
23          Q.      Okay.   Could you turn to page 47 of
24    this document, which bears the Bates stamp
25    ending in 0956.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 12 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 87
 1          A.      Yes.
 2          Q.      There is a section 6.7 at the top
 3    of this page, do you see that?
 4          A.      I do.
 5          Q.      This section heading is labeled
 6    with brackets indicating a draft version 0.9.
 7                  Do you see that?
 8          A.      I do.
 9          Q.      Does this annotation indicate that
10    this section is a draft version?
11                  MR. HURT:    Objection.      Form.
12          A.      I don't know other than the fact
13    that it says draft version what any other
14    additional information that's meant to
15    convey.
16    BY MR. YAM:
17          Q.      Did you notice -- strike that.
18                  Did you notice this annotation when
19    you were relying upon DTCP 1.2?
20          A.      I am sure I saw it.
21          Q.      Could you turn to page 63 of this
22    document, which bears the Bates stamp ending
23    in 0972?
24          A.      Page 63, I have it.
25          Q.      There are multiple section headings


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 13 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 88
 1    on this page, correct?
 2          A.      Yes.
 3          Q.      One section heading is numbered
 4    A.3.1, right?
 5          A.      Yes.
 6          Q.      And that reads "A.3.1 Definition,"
 7    and in brackets, "[Draft Version 0.9]."
 8                  Do you see that?
 9          A.      I do.
10          Q.      So this section is labeled as a
11    draft version, correct?
12          A.      It has the words "draft version" as
13    we have already discussed.
14          Q.      There is a second section heading
15    on this page numbered A.3.2, correct?
16          A.      Yes, there is.
17          Q.      Section A.3.2 reads, "Relationship
18    between ASE-CCI and imbedded CCI," in
19    brackets, "[Draft Version 0.9]."
20                  Do you see that language?
21          A.      I do.
22          Q.      Does the annotation in the brackets
23    indicate that this is a draft version?
24          A.      Again --
25                  MR. HURT:    Objection.      Form.


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 14 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 89
 1          A.      Again, the language is -- I guess
 2    would speak for itself.        I don't know what
 3    it's meant to convey other than it says draft
 4    version.
 5    BY MR. YAM:
 6          Q.      There is a third section heading on
 7    this page numbered A.3.3, correct?
 8          A.      That is correct.
 9          Q.      And that section heading reads,
10    "A.3.3 Usage of Mode A (EMI=11)," and it's
11    further labeled with an annotation in
12    brackets, "[Draft Version 0.9]."
13                  Do you see that?
14          A.      I do.
15          Q.      Does this section heading indicate
16    that this section is a draft version?
17                  MR. HURT:    Objection.      Form.
18          A.      It provides no information besides
19    the words "draft version."
20    BY MR. YAM:
21          Q.      Could you turn to page 66, which
22    bears the Bates stamp ending 0975?
23          A.      Yes.
24          Q.      There is a section numbered B.2.1
25    on this page, correct?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 15 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 90
 1          A.      Correct.
 2          Q.      Under that section there are three
 3    subsections on this page?
 4          A.      Correct.
 5          Q.      The first subsection is labeled
 6    "Retention_Move_mode," and then brackets,
 7    "[Draft Version 0.9]."
 8                  Do you see that language?
 9          A.      I do.
10          Q.      The second subsection is titled
11    "retention_state," and in brackets "[Draft
12    Version 0.9]."
13                  Do you see that language?
14          A.      I do.
15          Q.      The third subsection reads, "EPN,"
16    and in brackets, "[Draft Version 0.9]."
17                  Do you see that language?
18          A.      I do.
19          Q.      So on this page there are three
20    references to a draft version 0.9, correct?
21          A.      That language appears three times
22    on the page, yes.
23          Q.      Did you notice this language when
24    relying upon this document?
25          A.      I read the entire document, so I am


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 16 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 91
 1    sure that I have seen these.
 2            Q.      If you turn to page 70 of this
 3    document, it bears a Bates stamp ending in
 4    0979.
 5            A.      Yes.
 6            Q.      The top heading on this page reads,
 7    "Appendix C Limitation of the Number of Sink
 8    Devices Receiving a Content stream," in
 9    brackets, "[Draft Version 0.9]."
10                    Do you see that language?
11            A.      I do.
12            Q.      So this section is labeled with a
13    "Draft Version 0.9," correct?
14            A.      That language appears in the title.
15            Q.      Did you notice this language when
16    relying upon this DTCP document?
17            A.      I repeat my previous answer that I
18    read the entire document.
19            Q.      Have you visited the DTCP website
20    in the past?
21            A.      Probably.
22            Q.      Do you recall when you would have
23    visited the DTCP website in the past?
24            A.      No.     Actually, before I give you
25    that answer, let me just double-check.            I


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 17 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 92
 1    want to make sure that --
 2                    (Witness reviewing document).
 3                    I don't see any specific references
 4    to visiting the DTCP website.
 5                    (Nielson Exhibit 9, DTCP
 6            Informational Specifications, one page,
 7            was marked for identification)
 8    BY MR. YAM:
 9            Q.      I am handing you a document that I
10    have marked as Exhibit 9.
11            A.      Thank you.
12            Q.      This document bears a URL at the
13    bottom of this page that reads www.dtcp.com/
14    specifications.aspx, is that correct?
15            A.      That's what is written at the
16    bottom of the page.
17            Q.      Is this page consistent with the
18    DTCP website that you may have visited in the
19    past?
20            A.      I'm not sure.   I don't know that I
21    visited this specific page.
22            Q.      This page refers to DTCP
23    informational specifications, correct?
24            A.      Yes.
25            Q.      And it bears the date of July 31,


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 18 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 93
 1    2019 at the top left of this page?
 2          A.      That is what's printed at the top
 3    left of the page.
 4          Q.      I will represent to you that this
 5    document is a web page capture from the URL
 6    listed at the bottom as of the date listed on
 7    the top.
 8                  This document contains a link to
 9    "DTCP Specification, Volume 1 Revision 1.71."
10                  Do you see that?
11          A.      I do.
12          Q.      Do you know whether revision 1.71
13    is the most recent revision for DTCP?
14          A.      I do not know that.
15          Q.      Fair to say that revision 7.1 --
16    strike that.
17                  Is it fair to say that revision
18    1.71 is the most recent version for DTCP
19    given that this web page was taken only a few
20    days ago?
21                  MR. HURT:     Objection.     Form.
22          A.      No.     That would be an inference,
23    but I have no idea if that's accurate.
24                  MR. YAM:     Okay.
25                  (Nielson Exhibit 10, Digital


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 19 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 94
 1          Transmission Content Protection
 2          Specification, Volume 1 (Informational
 3          Version), 83 pages with one-page
 4          attachment, was marked for
 5          identification)
 6    BY MR. YAM:
 7          Q.      I am handing you a document that I
 8    have marked as Exhibit 10, which is entitled
 9    "Digital Transmission Content Protection
10    Specification, Volume 1, Revision 1.71."
11          A.      Thank you.
12          Q.      Dr. Nielson, does this document
13    appear to be revision 1.71 of the DTCP
14    specification?
15          A.      I have never reviewed this document
16    before, but revision 1.71 is what's printed
17    on the front page, and it's entitled "Digital
18    Transmission Content Protection
19    Specification, Volume 1 (Informational
20    Version)."
21          Q.      And the title of this document is
22    identical to the DTCP 1.2 document, Exhibit 8
23    that we had discussed earlier, but for the
24    revision number?
25          A.      Both documents are entitled


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 20 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 95
 1    "Digital Transmission Content Protection
 2    Specification, Volume 1, Informational
 3    Version."
 4            Q.      Thank you.
 5                    Could you turn to page 2 of the
 6    most recent document, Exhibit 10?
 7            A.      Yes.
 8            Q.      The bottom half of this page
 9    provides a printing history for DTCP,
10    correct?
11            A.      There is a section entitled
12    "Printing History."
13            Q.      And it contains a table of dates
14    and DTCP revisions, correct?
15            A.      There is a table with dates, and on
16    the right-hand side what appear to be
17    revision numbers of this Digital Transmission
18    Content Protection Specification, Volume 1.
19            Q.      There is no reference to a revision
20    1.2 in the printing history at page 2 of this
21    exhibit, is there?
22            A.      I do not see revision 1.2 on this
23    page.
24            Q.      It jumps from 1.1 straight to 1.2a,
25    correct?


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 21 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 96
 1            A.      In this table, yes.
 2            Q.      There is no reference to a July 11,
 3    2001 date on this table, correct?
 4            A.      That is correct.
 5            Q.      And July 11, 2001 is the date that
 6    appears on the DTCP 1.2 document that you
 7    relied upon?
 8            A.      That is on the front of the page of
 9    the document I relied on, yes.
10                    (Nielson Exhibit 11, Defendants'
11            and Microsoft's Disclosures Under Patent
12            L.R. 3-3, 115 pages, was marked for
13            identification)
14    BY MR. YAM:
15            Q.      I am handing you another document,
16    which I have marked Exhibit 11, which is
17    entitled, "Defendants' and Microsoft's
18    Disclosures Under Patent L.R. 3-3," and which
19    bears a date on page 113 of November 15,
20    2018.
21            A.      Thank you.
22            Q.      Dr. Nielson, have you reviewed this
23    document before?
24            A.      (Witness reviewing document).
25                    I don't believe so, no.


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 22 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 97
 1            Q.      Could you turn to page 3 of your
 2    materials considered list on your opening
 3    report?
 4            A.      Did I miss it?    I was looking for
 5    Defendants' and Microsoft's.         Let's see...
 6                    (Witness reviewing document).
 7                    So if it's the same as "Defendants'
 8    Rule 3-3 Disclosures and Related Materials,
 9    dated November 15th, 2018," then, yes, I
10    have.
11            Q.      Do you recall the circumstances in
12    which you reviewed this document?
13            A.      Other than the fact that I reviewed
14    everything in my materials considered, no, I
15    don't.
16            Q.      Can you turn to page 69 of this
17    document.       Again, still at Exhibit 11 for the
18    record.
19            A.      Yes, I'm on page 69.
20            Q.      Page 69 contains a section heading
21    that identifies the patent number for the
22    '809 Patent, correct?
23            A.      It does.
24            Q.      And in subsection 2 of this
25    section, there is a -- section 2 is titled


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 23 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 98
 1    "Publications," correct?
 2          A.      Correct.
 3          Q.      There is a reference to DTCP,
 4    Revision 1.2, within this subsection,
 5    correct -- excuse me.        Strike that.
 6                  There is a reference to DTCP
 7    Revision 1.2a, within this subsection,
 8    correct?
 9          A.      The second line in the table reads
10    "Digital Transmission Content Protection
11    Specification Revision 1.2(a) (Informational
12    Version)."
13          Q.      And there are no references to a
14    Revision 1.2 of a Digital Transmission
15    Content Protection specification in this
16    subsection, correct?
17          A.      I do not see one.
18                  (Nielson Exhibit 12, Exhibit K-9,
19          96 pages, was marked for identification)
20    BY MR. YAM:
21          Q.      I am handing you a document that I
22    have marked Exhibit 12, which bears the title
23    "Exhibit K-9."      I will represent to you that
24    this document was Exhibit K-9 of the document
25    that we had just referenced, "Defendants'


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 24 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                          Page 99
 1    L.R. 3-3 Disclosures."
 2                  Dr. Nielson, Exhibit 12, which is
 3    entitled "Exhibit K-9" is an invalidity claim
 4    chart for the '809 Patent relative to a
 5    document, correct?
 6          A.      Correct.
 7          Q.      And the document used in this claim
 8    chart is entitled, "Digital Transmission
 9    Content Protection Specification Revision
10    1.2a (Informational Version)," correct?
11          A.      That is what is written at the top.
12          Q.      And the first sentence in the body
13    refers to a "Digital Transmission Content
14    Protection Specification Revision 1.2,
15    Informational Version," correct?
16          A.      1.2a.
17          Q.      Excuse me.     Let me re-ask the
18    question.
19                  The first sentence in the body of
20    this claim chart refers to a "Digital
21    Transmission Protection Content Specification
22    Revision 1.2a (Informational Version),"
23    correct?
24          A.      That is how it starts, yes.
25          Q.      There are no references to a


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 25 of 28
             HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                     Page 100
 1    "Revision 1.2" of the specification, is
 2    there?
 3           A.      I do not see "Revision 1.2"
 4    mentioned here.
 5           Q.      Did you review this document,
 6    Exhibit 12, which is the invalidity claim
 7    chart, in preparing your opening report?
 8           A.      I have seen this document before.
 9           Q.      Is this one of the documents that's
10    identified on page 3 of your materials
11    considered list, the sixth entry from the
12    bottom?
13           A.      I am sorry.    What page did you say?
14           Q.      Page 3 of your materials considered
15    list, which refers -- the sixth entry from
16    the bottom refers to Exhibit K-1
17    through K-13?
18           A.      Correct.
19           Q.      So this document, Exhibit 12, is
20    the same document that's referenced in your
21    materials considered list?
22           A.      I assume that this is the correct
23    K-9.
24                   MR. YAM:   Okay.
25                    (Nielson Exhibit 13, HTC's Patent


                      TransPerfect Legal Solutions
                  212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 26 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                     Page 101
 1            L.R. 3-4 Disclosures, 14 pages, was
 2            marked for identification)
 3    BY MR. YAM:
 4            Q.      I am handing you another document
 5    that I have marked as Exhibit 13, which is
 6    entitled, "HTC's Patent L.R. 3-4
 7    Disclosures," and which bears a date, on page
 8    3 of November 15, 2018.
 9            A.      Thank you.
10            Q.      Dr. Nielson, have you seen this
11    document before?
12            A.      Let me find out if it's in my list.
13                    (Witness reviewing document).
14                    Where did you say the date was on
15    this document?
16            Q.      It was on page -- the very top of
17    page 3.
18            A.      Assuming that it is equivalent to
19    what's listed in my materials considered,
20    "Defendants' Rule 3-4 Disclosures and Related
21    Materials dated November 15, 2018," yes, I
22    have.
23            Q.      Do you recall reviewing this
24    document?
25            A.      I do not recall reviewing it


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 27 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                     Page 102
 1    specifically, other than I went through all
 2    of the materials that I list here.
 3          Q.      This document includes an Exhibit 1
 4    following the cover document.
 5                  Do you see that?
 6          A.      I do, Exhibit 1, yes.
 7          Q.      And following the exhibit cover for
 8    Exhibit 1 is a list of various entries.
 9                  Do you see that?
10          A.      I do.
11          Q.      And many of the entries correspond
12    to Bates stamps, correct?
13          A.      Correct.
14          Q.      Now turning back to Exhibit 8,
15    which is the DTCP 1.2 document we have been
16    discussing --
17          A.      That's not it.
18                  I got it.
19          Q.      That document, Exhibit 8, the DTCP
20    1.2 document bears a Bates stamp starting
21    with HTC-PHIL-EXP-SN 0910, correct?
22          A.      Correct.
23          Q.      Is that Bates stamp identified in
24    the exhibit within Exhibit 13, specifically
25    within HTC's Patent L.R. 3-4 Disclosures?


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 4:18-cv-01885-HSG Document 716-3 Filed 08/29/19 Page 28 of 28
           HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL ONLY

                                                                     Page 103
 1          A.       I do not see it listed here.
 2                   MR. YAM:   Let's take a break.
 3                   THE VIDEOGRAPHER:     The time is
 4          12:34.     We are going off the record.
 5                   (Lunch recess:     12:34 p.m.)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
